Citation Nr: 1744372	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-18 450	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for lumbar disc disease, radiculopathy, and residuals of a back injury.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral hip disability and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral leg and calve disability and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in September 2017, he withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

In written correspondence dated September 2017, prior to the promulgation of a decision, the Veteran requested to withdraw the issues of entitlement to a rating in excess of 60 percent for lumbar disc disease, radiculopathy, and residuals of a back injury; entitlement to SMC based on the need for regular aid and attendance or at the housebound rate; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral hip disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral leg and calve disability and, if so, whether service connection is warranted; and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disability and, if so, whether service connection is warranted.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to a rating in excess of 60 percent for lumbar disc disease, radiculopathy, and residuals of a back injury have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to SMC based on the need for regular aid and attendance or at the housebound rate have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim to reopen the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim to reopen the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim to reopen the issue of entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for the withdrawal of the substantive appeal regarding the claim to reopen the issue of entitlement to service connection for a bilateral leg and calve disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for the withdrawal of the substantive appeal regarding the claim to reopen the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In written correspondence dated September 2017, prior to the promulgation of a decision, the Veteran requested to withdraw the issues of entitlement to a rating in excess of 60 percent for lumbar disc disease, radiculopathy, and residuals of a back injury; entitlement to SMC based on the need for regular aid and attendance or at the housebound rate; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral hip disability and, if so, whether service connection is warranted; whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral leg and calve disability and, if so, whether service connection is warranted; and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disability and, if so, whether service connection is warranted.  Accordingly, there remains no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


